IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                    January 6, 2009 Session

                   STATE OF TENNESSEE v. JEFFREY SCOTT

                  Direct Appeal from the Criminal Court for Shelby County
                        Nos. 04-04155-56    W. Otis Higgs, Jr., Judge



                     No. W2007-01630-CCA-R3-CD - Filed April 20, 2009


The defendant, Jeffrey Scott, was convicted by a Shelby County jury of two counts of aggravated
robbery, a Class B felony; conspiracy to commit aggravated robbery, a Class C felony; and
conspiracy to commit robbery and attempted robbery, both Class D felonies. He was sentenced by
the trial court to concurrent terms of ten years for the aggravated robbery convictions, three years
for the conspiracy to commit aggravated robbery conviction, and two years each for the conspiracy
to commit robbery and attempted robbery convictions. In a timely appeal to this court, the defendant
challenges the sufficiency of the convicting evidence and argues that the trial court erred in denying
his motion to suppress his statement to police and in limiting defense counsel’s cross-examination
of a witness. Following our review, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ALAN E. GLENN , J., delivered the opinion of the court, in which J.C. MCLIN and CAMILLE R.
MCMULLEN , JJ., joined.

Bruce Kelley, Jr., Memphis, Tennessee, for the appellant, Jeffrey Scott.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Patience Branham and Corliss Shaw, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                                              FACTS

       This case arises out of the October 10, 2003, armed robbery of the defendant’s place of
employment, a Memphis U-Haul store. A Crime Stoppers tip led police to question the defendant,
who eventually gave a statement admitting that he had planned the robbery with three other
individuals, whom police identified as Sean Sumerall, Willie Wilson, Jr. and Leon Selmon. The
Shelby County Grand Jury subsequently returned two separate indictments against the defendant in
connection with the case. In the first, the defendant was charged with Sumerall with conspiracy to
commit robbery and attempted robbery. In the second, the defendant was charged with Wilson and
Selmon with conspiracy to commit aggravated robbery and two counts of aggravated robbery. The
State elected to try the defendant alone, and he proceeded to trial on all the charges on February 26,
2007.

                                       Suppression Hearing

        The defendant filed pretrial motions to suppress his statement, asserting that the police
initiated questioning before giving him Miranda warnings. A suppression hearing was held on April
12 and July 13, 2006. Sergeant Michael Brown of the Memphis Police Department testified that he
was assigned to the Robbery Bureau in November 2003 and assisted Sergeant Vivian Murray in the
investigation of the U-Haul robbery. He said that Sergeant Murray called the defendant and asked
him to come to the robbery office to be interviewed as a witness. Upon his arrival, the defendant
was taken to an interview room, where Sergeant Brown and Sergeant Murray first read him his rights
and then had him read a few lines aloud to ensure themselves of his ability to read. The defendant
appeared to understand his rights, never asked for a lawyer, and agreed to talk to them about the
robbery. Sergeant Brown identified two waiver of rights forms signed by the defendant, which were
admitted as exhibits to the hearing: one executed on November 10, 2003, and a second on
November 11, 2003. He testified that the substance of the defendant’s statement was that he had
planned the robbery.

        On cross-examination, Sergeant Brown was asked to review the affidavit of complaint
prepared by Sergeant Murray on November 10, 2003, which stated that the defendant was arrested
and brought to the robbery office on that date. In response, he testified that the defendant was
“probably detained and brought” to the robbery office and placed on a 48-hour investigatory hold.
He said that he and Sergeant Murray did not talk to the defendant about the robbery until after he
was brought into the interrogation room, advised of his rights, and signed the waiver of his rights.
He stated that the defendant’s statement was taken on November 11, if that was the date reflected
on the statement, and that he had no recollection of what the defendant told them during the
November 10 interview. He did not recall if he and Sergeant Murray told the defendant about the
tipster who had provided information about the crime but said if they did so, it would not have been
until after the defendant had signed the waiver of rights.

         Sergeant Vivian Murray testified that her investigation led her to develop four suspects: the
defendant, Sumerall, Wilson, and Selmon. One of the other suspects told her that the defendant, a
U-Haul employee, had set up the robbery. She was not certain if the defendant came to the robbery
office on his own or whether she sent police officers to bring him in. Regardless, she asked him
when he got to her office if he knew why he was there. He indicated that he did not, and she told
him that before she could explain, she had to first advise him of his Miranda rights. She advised him
of his rights, and he agreed to waive his rights and speak with her about the crime. He then gave a
statement admitting his involvement in the robbery. She did not ask him anything about the robbery
until after he had waived his rights and agreed to speak to her about it. Sergeant Murray identified
the defendant’s statement, which was dated November 11, 2003.



                                                 -2-
         Upon reviewing her affidavit of complaint, Sergeant Murray acknowledged that the
defendant was brought to the robbery office by police officers. She conceded that he was not free
to leave, but said that he was only “formally detained” at that time and was not placed under arrest
until after he had given his statement. She had no memory of testifying at the preliminary hearing
that she did not advise him of his rights until after she asked him whether he participated in the
robbery and he told her he had. After reviewing her preliminary hearing testimony, she explained
that she might have been confused by defense counsel’s questions at that hearing:

       A. As confusing as that sounds, I mean, I may have been confused when you asked
       me the question. I follow the same protocol with everyone. Before I even discuss
       a case with anybody, you’re going to be advised of your Miranda rights before I even
       discuss a case with you. Every time, for seventeen years.

       Q. But, on this particular day you testified that you didn’t?

       A. That sounds very confusing.

       Q. That does?

       A. It does, it sounds very confusing. I know that when [the defendant] was brought
       into our office, before I even spoke with him about any details of that case, I do the
       same thing every time. Ask him if he is aware of why he is there. If the answer is
       no, before I can discuss the case with you, let me advise you of your Miranda rights.

        Sergeant Murray testified that the protocol she strictly followed was to advise a suspect of
his rights prior to initiating any questioning, and she was certain she advised the defendant of his
rights before questioning him. When asked whether her testimony with respect to the procedure she
followed in the defendant’s case was based on her standard protocol rather than any specific
memory, she replied:

       A little of both. Like I say, I don’t remember specific details, every little detail about
       this case, but I do remember this case. I do remember [the defendant] coming into
       the office. I do remember advising him of his Miranda rights. I do remember taking
       a statement from [the defendant]. I mean, I remember certain details of the case, but
       I can’t remember every specific detail of the case.

       Sergeant Murray acknowledged that her memory would have been better at the preliminary
hearing, held approximately two months after the defendant’s statement was taken, than at the
suppression hearing held thirty-one months later. Upon further questioning, she stated that she
remembered advising the defendant of his rights, “prior to even discussing the case with him.” She
advised the defendant of his rights and obtained his written waiver before talking to him on
November 10 and re-advised him of his rights and obtained the second waiver before interviewing
him the following day. Sergeant Murray said that the defendant was advised of his rights at 9:51
a.m. and gave his statement at 1:20 p.m. In the interim, the defendant was offered food and drink
but declined.

                                                  -3-
        The defendant testified that he was picked up by police officers and brought to the robbery
office. He said that Sergeant Murray asked if he knew why he was there, and when he replied that
he did not, she told him that she had received a Crime Stoppers tip implicating him in the crimes.
He stated that he told her he did not have anything to do with the crimes, and she placed Sean
Sumerall’s statement on the table for him to read. After he had read the statement, she again asked
him about his involvement, and he confessed his role in the crimes, telling her what had happened.
She then passed him a paper and told him to sign it. She did not read the paper to him, and he did
“[n]ot really” read it either. On cross-examination, he admitted that he knew how to read and write
and testified that he voluntarily gave the statement.

        On July 24, 2006, the trial court entered an order denying the defendant’s motion to suppress,
noting that both officers had testified at the suppression hearing that the defendant “knowingly and
willingly” spoke to the police after being advised of his Miranda rights.

                                                Trial

        Derrick Wheatley testified that he was the manager of the U-Haul store located on Shelby
Drive in Memphis. The defendant was employed at the store as a customer service representative
in October 2003 and, on the day of the robbery, asked for permission to leave early. He consented,
and the defendant left the store at about 7:30 p.m. Ten to fifteen minutes later, as Wheatley was
counting the cash drawer while his friend, Cori Martin, was waiting for him in the store, two men
entered, walked to the front counter, and began asking about boxes. One man, whom Wheatley later
learned was Wilson, then laid a gun on the counter, told him that he was robbing him, and demanded
all the money.

       Wheatley testified that he told the gunman that the money had already been deposited. In
response, the gunman called him a liar, jumped across the counter, hit him in the head with the gun,
and demanded that he open the safe. He told the gunman that he did not have the keys to the safe,
and the gunman hit him in the head with the gun again. At that point, he told the men where the
money was located, and the second man took the money “from under the till.” The men then ordered
him and Martin into a storage closet, where they demanded the store’s surveillance tape. The second
man took the tape, and the men instructed Wheatley and Martin to lie on the floor and be still. When
they heard the men leave the store, he and Martin got up and called the police.

        Wheatley testified that the store’s surveillance cameras were only two to three inches in size
and the same color as the store’s walls. Therefore, while visible to someone who was looking for
them, they were not readily obvious to the average person. He said that the store safe was located
out of sight behind the front counter, but the men appeared to be familiar with its location. He stated
that the men took approximately $3,000 to $4,000 in cash from the store, his wallet, and Martin’s
wallet and cell phone. On cross-examination, he acknowledged that he had pled guilty to theft of
property over $500 in 2001.

        Cori Martin testified that he was talking on his cell phone and Wheatley was counting the
store’s money when two men entered the store. Wheatley shut the cash drawer, and the men walked
to the counter, displayed a gun, and demanded money. Martin said that he told the person he was

                                                 -4-
talking to that they were being robbed and ended the call. One of the robbers approached him and
took his cell phone and money, while the second one, who had been repeatedly demanding money
from Wheatley, jumped over the counter, hit Wheatley in the head with the gun, and began
demanding that Wheatley take him to the safe. The cash register was opened at some point, and one
of the men took the money out of it. Next, the men ordered Martin and Wheatley into the back,
removed the store’s surveillance tape, forced him and Wheatley to lie down, instructed them not to
move, and then ran out. Martin estimated that the men took approximately $200-$300 from him
during the robbery.

        Sean Sumerall testified that he had been charged in the case and was awaiting trial but that
the State had not promised him anything in exchange for his testimony. He said that the defendant
called him on October 10, 2003, to ask if he needed money and to suggest that he rob the U-Haul
store where the defendant was employed. The defendant called him back to tell him that he had
arranged for someone else to commit the robbery but that those individuals would not arrive in time.
The defendant then picked Sumerall up at his home and dropped him off around the corner from the
store. By the time Sumerall reached the store, however, the police were already on the scene.
Sumerall said that he was apprehended by police and taken into the store, where the victim told the
officers that he was not one of the men who robbed the store. He was later questioned by robbery
detectives and gave a statement consistent with his trial testimony. Sumerall acknowledged that he
had two prior convictions for theft.

        Officer A. Henderson of the Memphis Police Department, the patrol officer who responded
to the scene, identified various photographs of the crime scene, which were admitted as trial
exhibits.

        Sergeant Vivian Murray essentially repeated her suppression hearing testimony, describing
her investigation of the robbery, what led her to develop the defendant as a suspect, and her
interviews with him following the execution of his written waivers. She identified the defendant’s
statement, which was subsequently admitted as an exhibit. The statement reads in pertinent part:

                The day before the robbery, I was over my daughter’s house [sic] and I saw
       Leon and June Baby. We were standing outside talking and they asked me about
       robbing the U-Haul where I worked at. I told them what days a large sum of money
       would be in the store. The next day, I went to work and later that day, my boss let
       me go home early. I called Sean Su[]merall, a friend of mine, and told him today
       would be a good day to rob the U-Haul store and to come on. For some reason, the
       conversation with Sean didn’t feel right, so that’s [sic] I told Sean I would call him
       back and I called June Baby. I asked if they still wanted to go ahead with the robbery
       and tonight would be a good night. June Baby said o.k. and hung up. A little while
       later, I started feeling as if I didn’t want to rob the U-Haul and I tried to call June
       Baby to call it off but I couldn’t get in touch with him. I called Sean back around
       7:30 pm, and he said he would do the robbery, so I went and picked him up. I told
       Sean that I had already called June Baby to do the robbery but I would try and get
       him there first. I dropped Sean off at a gas station down the street from U-Haul, and
       I came back through about 5 minutes later. That’s when I saw the police there and

                                                -5-
       I called [Wheatley] to see what had happened. About an hour later, Sean called me
       to come pick him up and I went and got him. Sean said he didn’t get a chance to do
       the robbery because it had already happened. Later that night, I went over to the
       apartments where we hang out at, and June [B]aby and Leon said they robbed the U-
       Haul. One of them said they hit [Wheatley] the gun [sic]. I asked them how much
       money they got and they said about $1500 or $1600 dollars. They offered me some
       of the money but I told them I didn’t want it. Then they went their way and I went
       home.

         Sergeant Murray testified that after the defendant confessed, Wilson and Selmon each gave
a statement implicating themselves and the defendant in the robbery. On cross-examination, she
testified that she did not use audio or video recording equipment during her interviews with the
defendant. She said that she had attended the “Reed interrogation school” and acknowledged that
it involved a “psychological approach to how to break people down.”

        Sergeant Michael Brown also essentially repeated his suppression hearing testimony. On
cross-examination, he testified that the defendant denied any involvement in the robbery during their
first interview on November 10. He said the defendant was placed on a forty-eight-hour
investigative hold and interviewed again the next day after he had been re-advised of his rights and
had signed another waiver. At that time, the defendant admitted he had planned the robbery and
gave the statement detailing his role in the crimes.

       The defendant elected not to testify and rested his case without presenting any proof.

                                            ANALYSIS

                                 I. Denial of Motion to Suppress

         The defendant first contends that the trial court erred in denying his motion to suppress his
statement. Essentially, he argues that the trial court should have found Sergeant Murray’s testimony
at the preliminary hearing, where she said she asked the defendant about his participation in the
crimes prior to advising him of his Miranda rights, more credible than her testimony at the
suppression hearing, where she testified that she advised the defendant of his rights and obtained his
written waiver before asking him any questions. He points out that the general sessions court
suppressed his statement on the basis of Sergeant Murray’s preliminary hearing testimony and that
Sergeant Murray herself admitted at the suppression hearing that her memory would have been better
at the preliminary hearing than at the later suppression hearing. The defendant further argues that
the “illegally obtained initial confession” tainted the subsequent confession, asserting that “[a]fter
being arrested and giving the unwarned confession, the defendant was kept in police custody for 26
hours and . . . interrogated numbers of time[s] before he gave the written statement some 26 hours
later.”

        When this court reviews a trial court’s ruling on a motion to suppress evidence, “[q]uestions
of credibility of the witnesses, the weight and value of the evidence, and resolution of conflicts in
the evidence are matters entrusted to the trial judge as the trier of fact.” State v. Odom, 928 S.W.2d

                                                 -6-
18, 23 (Tenn. 1996). The party prevailing at the suppression hearing is afforded the “strongest
legitimate view of the evidence and all reasonable and legitimate inferences that may be drawn from
that evidence.” State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998). The findings of a trial court in
a suppression hearing are upheld unless the evidence preponderates against those findings. See id.
However, the application of the law to the facts found by the trial court is a question of law and is
reviewed de novo. See State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997). Testimony presented
at trial may be considered by an appellate court in deciding the propriety of the trial court’s ruling
on a motion to suppress. See State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

       Both the United States and Tennessee Constitutions protect a defendant from being
compelled to give evidence against himself. U.S. Const. amend. V; Tenn. Const. art. I, § 9. In
Miranda v. Arizona, 384 U.S. 436, 471-75, 86 S. Ct. 1602, 1626-28 (1966), the United States
Supreme Court held that a defendant’s statements made during a custodial interrogation are
inadmissible at trial unless the State establishes that the defendant was informed of his right to
remain silent and his right to counsel and that he knowingly and voluntarily waived those rights.
Whether the defendant made a voluntary, knowing, and intelligent waiver of those rights depends
“‘upon the particular facts and circumstances surrounding that case, including the background,
experience, and conduct of the accused.’” Edwards v. Arizona, 451 U.S. 477, 482, 101 S. Ct. 1880,
1884 (1981) (quoting Johnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 1023 (1938)).

        Sergeant Murray testified repeatedly, both at the suppression hearing and at trial, that she
read the defendant his rights and obtained his waiver of those rights before asking him any questions
about the robbery. She also explained her preliminary hearing testimony by stating that she must
have been confused by counsel’s questions at that hearing. Sergeant Brown corroborated her
account, unequivocally testifying that neither he nor Sergeant Murray talked to the defendant about
the robbery until after he had been informed of his rights and agreed to waive those rights. In
denying the motion to suppress, the trial court accredited the officers’ suppression hearing testimony
on the issue, as was within its province. See Odom, 928 S.W.2d at 23.

        Furthermore, the record does not support the defendant’s assertion that he made more than
one statement in connection with this case or that he was interviewed “numbers of time[s]” during
the 26 hours he spent on investigative hold. Only one statement was admitted into evidence at the
suppression hearing and at trial, and Sergeant Brown testified that the defendant denied any
involvement in the crimes during their first, November 10, interview. The defendant was brought
back into the robbery office the next morning, re-advised of his rights, interviewed again, and gave
the statement. We conclude, therefore, that the trial court did not err in denying the motion to
suppress the statement.

                                  II. Sufficiency of the Evidence

        The defendant next challenges the sufficiency of the convicting evidence. Specifically, he
argues that the evidence tying him to the crimes was insufficient because the State failed to establish
that the men he referred to in his statement as “Leon” and “June Baby” were the same individuals
who either robbed or attempted to rob the U-Haul store. Presumably, he is challenging only the
convictions for the offenses for which he was indicted with Selmon and Wilson. The State responds

                                                 -7-
by arguing that the defendant has waived the issue by his failure to cite to any supporting authority.
In the alternative, the State argues that the evidence, which included Sergeant Murray’s testimony
that Selmon and Wilson each implicated the defendant in the crimes in their respective confessions,
was sufficient to sustain the defendant’s convictions.

         In considering this issue, we apply the rule that where sufficiency of the convicting evidence
is challenged, the relevant question of the reviewing court is “whether, after viewing the evidence
in the light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.
Ct. 2781, 2789 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions
whether by the trial court or jury shall be set aside if the evidence is insufficient to support the
findings by the trier of fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185,
190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All
questions involving the credibility of witnesses, the weight and value to be given the evidence, and
all factual issues are resolved by the trier of fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn.
Crim. App. 1987). “A guilty verdict by the jury, approved by the trial judge, accredits the testimony
of the witnesses for the State and resolves all conflicts in favor of the theory of the State.” State v.
Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

                This well-settled rule rests on a sound foundation. The trial judge and the
        jury see the witnesses face to face, hear their testimony and observe their demeanor
        on the stand. Thus the trial judge and jury are the primary instrumentality of justice
        to determine the weight and credibility to be given to the testimony of witnesses. In
        the trial forum alone is there human atmosphere and the totality of the evidence
        cannot be reproduced with a written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212 Tenn. 464,
370 S.W.2d 523 (1963)). A jury conviction removes the presumption of innocence with which a
defendant is initially cloaked and replaces it with one of guilt, so that on appeal, a convicted
defendant has the burden of demonstrating that the evidence is insufficient. See State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

        Aggravated robbery is the intentional or knowing theft of property from the person of another
by violence or putting the person in fear and accomplished with a deadly weapon. Tenn. Code Ann.
§ 39-13-402(a)(1) (2006). Conspiracy is committed if

        two (2) or more people, each having the culpable mental state required for the offense
        that is the object of the conspiracy, and each acting for the purpose of promoting or
        facilitating commission of an offense, agree that one (1) or more of them will engage
        in conduct that constitutes the offense.

Id. § 39-12-103(a). Finally, a person is criminally responsible for the conduct of another if, “[a]cting
with intent to promote or assist the commission of the offense, or to benefit in the proceeds or results
of the offense, the persons solicits, directs, aids, or attempts to aid another person to commit the
offense[.]” Id. § 39-11-402(2).

                                                  -8-
        The evidence, viewed in the light most favorable to the State, was sufficient to sustain the
defendant’s convictions for conspiracy to commit aggravated robbery and aggravated robbery. Both
victims described an aggravated robbery, testifying that one of the two men who entered the U-Haul
store on October 10, 2003, displayed a gun, which he used to strike Wheatley in the head as the
robbers took the victims’ and the store’s money. Wheatley further testified that he later learned that
the gunman, whom he had not known prior to the robbery, was Wilson. In his statement to police,
the defendant confessed that he had separately arranged for both Sumerall and two men he knew as
“June Baby” and “Leon” to rob the store on that particular date and time; that he dropped Sumerall
off near the store after telling him that he had already arranged for “June Baby” to commit the
robbery but would try to get Sumerall there first; that Sumerall told him that the robbery had already
been committed by the time he arrived at the store; and that “June Baby” and “Leon” told him later
that night they had committed the robbery and that Wheatley was struck in the head with a gun
during its commission. Sumerall corroborated the defendant’s statement, testifying that the
defendant dropped him off near the store after telling him that he feared the other individuals with
whom he had planned the robbery would arrive too late but that, when he arrived at the store, the
robbery had already been committed. Finally, Sergeant Murray testified that Wilson and Selmon
each gave statements confessing their roles in the robbery and implicating the defendant in the
crimes. We conclude that this evidence was sufficient for a rational jury to find the defendant guilty
of conspiracy to commit aggravated robbery and two counts of aggravated robbery beyond a
reasonable doubt.

                        III. Limitation of Cross-Examination of Witness

        As his final issue, the defendant contends that the trial court committed reversible error by
limiting his cross-examination of Sergeant Murray with respect to the “Reed technique.” The
defendant argues that he should have been allowed to continue his line of questioning in order “to
show to the jury that the techniques . . . used by the police to obtain a confession” could lead to a
false confession. The State argues, alternatively, that the defendant has waived this issue by his
failure to cite any authority in support of his argument and that the trial court acted within its
discretion in excluding the line of questioning, which was both irrelevant and argumentative. We
agree with the State.

         A defendant’s constitutional right to confront witnesses against him includes the right to
conduct meaningful cross-examination. Pennsylvania v. Ritchie, 480 U.S. 39, 51, 107 S. Ct. 989,
998 (1987); State v. Brown, 29 S.W.3d 427, 431 (Tenn. 2000). “The propriety, scope, manner and
control of the cross-examination of witnesses, however, rests within the discretion of the trial court.”
State v. Dishman, 915 S.W.2d 458, 463 (Tenn. Crim. App. 1995) (citations omitted). This court will
not, therefore, disturb a trial court’s limits on cross-examination unless we find that the court has
placed unreasonable restrictions on that right. State v. Wyrick, 62 S.W.3d 751, 770 (Tenn. Crim.
App. 2001); Dishman, 915 S.W.2d at 463.

        The record reveals that after defense counsel had questioned Sergeant Murray at some length
about her interview procedure, including the fact that she had neither tape-recorded nor videotaped
the interviews, the following exchange occurred:


                                                  -9-
       [Defense Counsel]: So you don’t keep a record of how you approached people or
       talked to people or discuss – or what you discuss in the interview room[?] Is that
       correct?

       [Sergeant Murray]: What do you mean by a record of my approach? I just begin
       talking to him.

       [Defense Counsel]: Okay. Do you have – are you taught how to interview and
       interrogate people?

       [Sergeant Murray]: Yes, sir.

       [Defense Counsel]: Do you go to classes for that purpose?

       [Sergeant Murray]: You can but not all investigators go to interview and
       interrogation[] schools.

       [Defense Counsel]: Have you?

       [Sergeant Murray]: I have been to Reed interrogation school.

       [Defense Counsel]: Reed?

       [Sergeant Murray]: Uh-huh.

       [Defense Counsel]: That’s the Reed technique, isn’t it? It’s a psychological
       approach to how to break down people. Is that not correct?

       [Sergeant Murray]: Yes, pretty much.

       [Defense Counsel]: Pretty much. And one way is to isolate them, isn’t it?

       [Sergeant Murray]: To isolate them?

       [Defense Counsel]: Right. Isn’t that one of the things you all are learned to do? Put
       them in a room without any windows?

       [Sergeant Murray]: No, sir, that’s not what we were taught to do.

       [Defense Counsel]: That’s not part of the Reed technique?

       [Sergeant Murray]: Sir, I couldn’t –

       The prosecutor objected at that point, and the trial court sustained without specifying its
reasons. We agree with the State, however, that the trial court’s limitation of the cross-examination

                                                -10-
was proper. The trial court afforded defense counsel wide latitude in his cross-examination of
Sergeant Murray with respect to her specific interrogation of the defendant and the differences
between her preliminary hearing testimony and her testimony at the suppression hearing and at trial.
General testimony about the “Reed technique” was not relevant to whether the defendant was
properly Mirandized or whether his statement was knowing and voluntary. Accordingly, we
conclude that the trial court did not err in its ruling on this issue.

                                         CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the judgments of the trial court.


                                                      ___________________________________
                                                      ALAN E. GLENN, JUDGE




                                               -11-